The single question presented by this record is, whether there was error in refusing to quash the attachment. The ground reads, "that the defendant Corrigan his disposed of his property in part, with intent to defraud his creditors."
We are of opinion that the use of the word "his" preceding the word "disposed" should be ascribed to clerical error, a mere slip of the pen in writing the word has, and that it did not vitiate the attachment. At most it was but an error in spelling, and differs from cases where there has been an entire omission of some important word. It is manifest from the context, which often determines the meaning of a word, that has was the word intended, though erroneously written his. We are unwilling to sacrifice a valuable right secured by an attaching creditor to mere literalism, the statute having been substantially complied with. We think the decisions in this State have already gone quite far enough in that direction.
The judgment will, therefore, be affirmed.
Affirmed. *Page 27